Citation Nr: 0905303	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-10 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine (spine 
disability).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision which increased 
the Veteran's service-connected spine disability from 0 
percent disabling to 20 percent disabling.  

The Board notes that the Veteran also perfected an appeal for 
an increased rating for hearing loss.  The Veteran later 
withdrew his claim in a December 2007 statement.  As such, 
this issue is not presently before the Board.  See 38 C.F.R. 
§§ 20.204

As part of the written brief presentation, received in 
January 2009, the Veteran's representative raised a claim of 
entitlement to secondary service connection for a right knee 
condition.  As these issues have yet to be developed for 
appellate review, they are referred to the RO for initial 
development and adjudication.

In December 2004, the Veteran raised a claim of service 
connection for feet and leg conditions caused secondarily by 
his service-connected spine disability.  The RO issued a July 
2005 rating decision which granted service connection for 
bilateral lower extremity radiculopathy, as secondary to the 
Veteran's spine disability.  It is unclear whether the July 
2005 rating decision fully satisfies the Veteran's claims for 
service connection for bilateral feet and leg conditions.  In 
this regard, an April 2008 letter from a private medical 
physician indicated that the Veteran falls on a frequent 
basis, and suffers from right knee arthritis, which he opines 
is "probably" secondarily related to the Veteran's back 
problems.  The matter of service connection for right knee 
arthritis is referred to the RO for initial development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Unfortunately, the Board must remand this case.

If an Statement of the Case (SOC) is prepared before the 
receipt of further evidence, a Supplemental Statement of the 
Case (SSOC) must be issued to the Veteran, as provided in 38 
C.F.R. § 19.31, unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal. 38 C.F.R. § 
19.37(a) (2008).  

In the instant case, numerous relevant and non-duplicative 
records were submitted after the March 2005 SOC.  For unknown 
reasons, this evidence has not been considered in conjunction 
with the Veteran's appeal.  This evidence includes relevant 
private medical records from Dr. J.M., Dr. R.J.S., and an 
April 2005 VA examination.  On remand and in accordance with 
38 C.F.R. § 19.37(a), the aforementioned evidence must be 
considered by the RO and included in an SSOC.  

Furthermore, the Veteran submitted relevant and non-
duplicative records after this appeal was certified to the 
Board in March 2008.  This evidence includes a letter an 
April 2008 letter from Dr. J.P.D., a January 2008 treatment 
note from Dr. J.M. regarding the Veteran's pain management 
for this spine disability, and a December 2003 letter from 
Dr. P.M.K. to the Federal Employee Retirement System 
regarding the Veteran's employment.  The Veteran did not 
waive RO consideration of this evidence.  On remand, the 
aforementioned evidence must also be considered by the RO and 
included in an SSOC.  See 38 C.F.R. § 20.1304,

The Veteran also indicated that he receives Social Security 
Administration (SSA) disability benefits.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the Veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  The RO should request copies of the Veteran's 
SSA medical records and any determination of benefits made by 
SSA.

As this claim must be remanded, the Board will take this 
opportunity to remedy other defects in the record.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Veterans Claims Assistance Act (VCAA) notice on file is 
inadequate.  The Board therefore remands for VCAA complaint 
notice.  Also, in readjudicating the Veteran's claim for an 
increased rating, the RO must consider whether staged ratings 
are appropriate if the factual findings show distinct time 
periods where the service-connected disabilities exhibit 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 
12 Vet. App. 119, 126 (1999)).

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA with 
respect to the increased rating claim.  
The notice should conform to the 
requirements of Vazquez-Flores.  Any 
notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.	Obtain from the Social Security 
Administration (SSA) records pertinent 
to the Veteran's claim for Social 
Security disability benefits, 
particularly including medical records 
relied upon concerning that claim.  All 
efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records 
are not available.

3.	Following necessary development under 
the VCAA, the RO should readjudicate 
the increased rating claim for the 
Veteran's spine disability on the 
merits.  All evidence received since 
the issuance of the March 2005 SOC 
should be considered, including the 
private medical records from Dr. J.M., 
Dr. R.J.S., Dr. J.P.D., an April 2008 
letter from Dr. P.M.K. regarding the 
Veteran's employment, and the April 
2005 VA examination.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should 
be furnished a SSOC and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.  PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

